Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Group 1: Claims 1-3, 7 and 16 - drawn to method of identifying sensor signature for operative state of a device in training space, classified in H04W 4/38 (Services specially adapted for particular environments, situations or purposes: for collecting sensor information).
II. Group 2: Claim 4-6 - drawn to method of identifying dependence of sensor signature on attributes in multiple training spaces, classified in H04L 41/142 (involving network analysis or design, e.g. simulation, using statistical or mathematical methods). 
III. Group 3: Claims 8-13, 15, 20-24 - drawn to method of identifying operative state of a device in monitoring space, classified in H04L 12/2823 (Reporting information sensed by appliance or service execution status of appliance services in a home automation network)

The inventions are independent or distinct, each from the other because:
Inventions of groups 1, 2 and 3 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The method of identifying sensor signature for operative state of a device is directed towards training space phase, where the sensors, attributes and the values are associated with the device operative state. The method of identifying dependence of sensor signature on attributes of a space is directed towards analyzing and comparing attribute values of two training spaces, and comparing to correlate the changes with the sensor signature. The method of identifying operative state of a device in monitoring space or phase, is directed to receiving attribute values and comparing them with subset of sensor signatures to determine the state of the device. Thus, the groups are directed to training sensor space, correlating the changes in the sensor attributes and monitoring sensor space respectively. 
 
Examiner note: 
It is noted, that if the applicant elects group 2 for examination, the claims 4-5 will need to be amended to include all the limitations of claim 1, in place of reference made to method of claim 1. 

The examiner contacted attorney Gregory Hopewell (Reg. # 66012) on 6/30/2021; the examiner appreciates the representative Larisa Burshteyn for response and request of written restriction. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/2/2021